Citation Nr: 1144758	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  07-21 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for service-connected left lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran had active service from June 1974 to March 1980 and from January 1983 to May 1992.
This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia that granted service connection and a 10 percent rating for left lower extremity radiculopathy.

This matter was previously before the Board in April 2007 at which time the Board remanded the matter for issuance of a statement of the case, which was completed.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In July 2007, the Veteran requested a hearing before a Decision Review Officer (DRO) and a hearing via videoconference before a member of the Board.  The Veteran cancelled his DRO hearing in March 2008; however, he did not indicate any intent to cancel his Board hearing.  

In September 2011, the Veteran renewed his request for a Board hearing.  There is no indication that a hearing has been scheduled.  

Consequently, the Board must remand the Veteran's case so that he can be scheduled for a hearing before a member of the Board.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference hearing before a member of the Board in the order that the request was received.  Provide the Veteran and his representative with notice of the hearing.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



